 

E-FILED; Howard Circuit Court
Docket: 12/23/2020 10:36 AM; Submission: 12/23/2020 10:36 AM

IN THE CIRCUIT COURT OF MARYLAND FOR HOWARD COUNTY

Law Offices of Mark J. Muffoletto, LLC *

300-North Ridge Read
Plaintiff *
v. *

American Recovery Service Incorporated * Case No.: C-13-CV-20-000958

 

 

 

 

 

 

 

555-St Charles Drive
Suite-Loo —t
Fheusand-Oaks-CA 91369
_*
Serve-On: —£
2405-Yerk Read ———________#
Suite 201
Lutherville Ti nam Md-21003 ,
Defendant *
* * * * * * * * * * * * *
FIRST AMENDED COMPLAINT |

Plaintiff Law Offices of Mark J. Muffoletto, LLC by and through its attorneys,
Christopher S. Young, Esq., and the Business & Technology Law Group, hereby files this First
Amended Complaint and in support thereof states as follows:

PARTIES
1. Plaintiff Law Offices of Mark J. Muffoletto, LLC (“MJM”) is a registered Maryland
limited liability company with its principal office in Howard County, Maryland. MJM is

a law firm of attorneys licensed to practice law in the State of Maryland. MJM,

established in 2001, is a predecessor to Amos & Muffoletto, LLC, formerly known as
Amos, Muffoletto & Mack, LLC, a Maryland limited liability company formed in 2011
(“A&M”). A&M terminated operations in June 2020.
. Defendant American Recovery Service Incorporated (“ARSI”) is a California corporation
registered to do business in the State of Maryland. ARSI is a collection agency that
routinely collects debt in the State of Maryland, and forwards accoutits to Maryland
attorneys for collections.

STATEMENT OF FACTS
. MJM began a relationship with ARSI on or about 2008. Fora period of years, ARSI
would forward accounts to MJM for legal action under different terms and legal
agreements. |
. MJM has provided legal services consistently to ARSI’s clients, including and
predominately, American Express, throughout the State of Maryland, including Howard
County, since the beginning of the relationship.
. During the course of the relationship with ARSI, MJM rejected certain directives or terms
placed on the relationship by ARSI. MJM and its attorneys believed that the demands by
ARSI were unlawful and/or unethical. Among the objectionable directives were the sale
of credit cards or creating new accounts for clients, disclosures amounting to legal
advice, and disclosures which violated substantive law or the Maryland Rules.
. Generally, when MJM objected, ARSI would threaten to remove inventory or issue
ultimatums causing MJM to circumvent encountering the situation that would trigger the
illegal or unethical directives. Most notably, owner and chief executive officer of ARSI,

Tom Baxter (“Baxter”), on morethas-one occasion evex-threatened

the managing attorney of MJM that if MJMbe chalengedevern mentioned litigation over
|
10.

the issues MJIMbe -A RSF erraised, Baxter expressed his opiniensthateencept , that MJM
would be “black balled” and “ostracized” in the collection industry and that Baxter would
personally assure it, -he-neverreceived-swerk in the industry-again, ARSI’s threats and
actions created a strain on the relationship.

In early 2020 an account was placed with MJM regarding a debtor known as “Robinson”.
MIM negotiated a settlement with Robinson, which was expressly directed, and
approved, by ARSI. After approving settlement, ARSI directed MJM to rescind the
agreed upon settlement. ARSI’s conduct against Robinson was driven by the intent to
‘teach him a lesson’.

In an effort to rescind the Robinson settlement, ARSI was using a method and legal
theory that MJM found legally incorrect and ethically prohibited. When MJM challenged

the directive to rescind the Robinson settlement, ARSI began to retaliate against MJM.

In keeping with Baxter’s previous threat, ARSI responded by terminating MJM,
|

indicating that they were taking all of MJM’s accounts back, despite extensive work
being done on each file by MJM and placing them with another law firm for legal action.
ARSI employees were told not to communicate with MJM. ARSI removed data from
MJM computer access and failed to provide to MJM, timely or at all, documents and
information to allow MJM to perform services on ARSI files. ARSI’ actions were in
direct response to MJM indicating they would not participate in the rescission of the
Robinson settlement. The Robinson account was placed with another law firm,
presumably one that would do what MJM refused to do.

|
on the Robinson account, in a phone call on November 16, 2020. ARSI attempted to

The-owner and chief executive officer of ARSIBaxter, verbally terminated MJM, based
11.

12.

13,

14.

publicly characterize the termination in their favor by alleging that MJM terminated the
relationship. ARSI claimed that they were simply turning off the forwarding of
additional claims and taking back, most of its files placed with MJM.

As predicted by MJM, Robinson filed complaints with regulatory bodies, based on the
action that MJM refused to take, including the CFPB and Maryland Consumer Protection
Division. Unfortunately, the complaints were directed at MJM instead of the actual bad
actor, ARSI.

MJM demanded indemnification from ARSI, something that ARSIthey had repeatedly
promised over the years. ARSI refused. MJM was forced to file claims with its
insurance carrier, paying the cost of deductible payment, and incurring time and expense
associated with responding to the complaints.

Around the same time that MJM demanded indemnification from ARSI, MJM also
provided formal notice that it felt ARSI’s retaliation was also due to MJM’s objection to
reprehensible conduct that amounted to sexual harassment and corporate conflicts of
interest involving ARSI, its business partners, and its employees. These complaints were
summarily ignored except to the extent that ARSI further retaliated as outlined below for
the reporting and the demand for indemnification.

In an attempt to threaten MJM into silence and as retribution for requesting
indemnification, ARSI had its legal counsel draft a letter claiming that there is no
agreement between MJM and ARSI for legal services, accusing MJM of mishandling the
Robinson account, claiming disgorgement of legal fees, and threatening a grievance

against MJM attorneys. The letter was factually erroneous and defamatory.
 

15. When that letter did not produce the desired result, in retaliation for MJM’s refusal to
comply with demands to act unlawfully and unethically, demand for indemnification, and
for bringing to light atrocious corporate conduct, ARSI recalled hundreds of accounts
placed with MJM. The recall of accounts was for no clear business purpose, as MJM has
been the top liquidation law firm in ARSI’s attorney network three (3) years in a row
prior to the COVID19 pandemic. ARSI’s recall actions were simply retaliatory, in bad
faith, and not in fair dealing.

16. The accounts taken from MJM by ARSI represent hundreds of hours of legal work, with
a value of many hundreds of thousands of dollars.

COUNT I
Breach of Contract

17. Plaintiff incorporates paragraphs one (1) through sixteen (16) as fully set forth herein.

18. MJM is the successor to A&M. MJM and ARSI had a written legal agreement for
services, as amended. On or about September 13, 2017, A&M entered into a Forwarding
Attorney Agreement (the “Forwarding Attorney Agreement”) with ARSI governing the
terms under which ARSI would forward certain debt accounts for legal action in
Maryland to A&M, in the future. At the time in which the contract was entered into by
the parties, ARSI had made threat of recall and the stop of forward flow of accounts if not

executed.

48.19, In June 2020, MJM notified ARSI that it was talcing over the! accounts and
relationship with ARSI from A&M, as a result of the reorganization of attorney activity
and relationships at A&M and the reerganizatienpending cessation of A&M, and
reverting back to MJM. The relationship between MJM and ARSI had predated the
Forwarding Attorney Agreement and MJM was known to ARSI. ARSI changed the
 

 

identification of A&M in their systems to MJM and transitioned the relationship
immediately and seamlessly to MJM. Fhe-partiesARSI -and MJM thereafter continued to

function and do business together under the Forwarding Attorney Agreement exactly as

they had when serviced by A&M,

 

49.20. In JEate 2020, ARSI terminated the Forwarding Attorney agreement without
cause under the express terms of the contract, but in bad faith and not in fair dealing.

20.21. _ ARSI’s bad behavior and retaliation against MJM has materially breached the
express provisions of the contract and covenants of good faith and fair dealing implied in
all contracts.

22. ARSI has materially breached the Forwarding Attorney Agreement and MJM has been

damaged as a direct result of such material breach.

24.23. The express provisions of the Forwarding Attorney Agreement state that the

parties agree that the state courts of Maryland shall have exclusive jurisdiction in the

event that MJM files suit against ARSI in any dispute arising out of the F orwarding
|

Attorney Agreement or the dealings between the parties. |

WHEREFORE, Plaintiff MJM respectfully requests that this Honorable Court enter
judgment in its favor and against Defendant ARSI. Pursuant to Maryland Rule 2-305(b),
Plaintiffs request a money judgment in an amount exceeding Seventy-Five Thousand Dollars
($75,000), representing compensatory damages, attorneys’ fees, pre- and post-judgment interest,
court costs, and any further relief as this Honorable Court deems proper.

COUNT IE
Unjust Enrichment

22:24. Plaintiff incorporates paragraphs one (1) through sixteen (16) as fully set forth

herein.
23.25. _MJM tendered legal services to ARSI on the accounts it placed.

24,26. _ ARSI appreciated and had knowledge of this benefit conferred by MJM on its
accounts.

25.27. _ ARSIT took back the accounts that it placed, without paying for the valuable legal
services rendered.

26.28. _It is inequitable for ARS] to take the legal accounts from MJM, retain the benefit
of the services rendered, not allow MJM to recover fees in the ordinary course of
collection, and fail to compensate MJM in any way.

WHEREFORE, Plaintiff MJM respectfully requests that this Honorable Court enter
judgment in its favor and against Defendant ARSI. Pursuant to Maryland Rule 2-305(b),
Plaintiffs request a money judgment in an amount exceeding Seventy-Five Thousand Dollars
($75,000), representing compensatory damages, attorneys’ fees, pre- and. post-judgment
interest, court costs, and any further relief as this Honorable Court deems proper.

COUNT III |
Quantum Meruit

24.29. __ Plaintiff incorporates paragraphs one (1) through sixteen (16) as fully set forth
herein.

28.30, || MJM rendered a valuable benefit to ARSI and continues to rénder such benefit
for legal services.

29:31. __ The benefit was and continues to be accepted by ARSI, who receives the full use
and benefit of the legal work on files placed by ARSI. |

30.32. All benefits rendered to ARSI were and continue to be under such circumstances

that ARSI knows that MJM expects to be paid for the services provided to Defendant.
34,33. ___MJM requests the value of its legal services rendered by MJM for the benefit of

ARSI, quantum meruit, in an amount in excess of $75,000.

WHEREFORE, Plaintiff MJM respectfully requests that this Honorable Court enter
judgment in its favor and against Defendant ARSI. Pursuant to Maryland Rule 2-305(b),
Plaintiffs request a money judgment in an amount exceeding Seventy-Five Thousand Dollars
($75,000), representing compensatory damages, attorneys’ fees, pre- and post-judgment interest,
court costs, and any further relief as this Honorable Court deems proper. |

COUNT IV
Negligence

32:34, _ Plaintiff incorporates paragraphs one (1) through sixteen (16) as fully set forth
herein.

33:35. _ At all times ARSI owed duties of care to MJM to conduct business ina
professional manner, convey information timely, provide necessary communications,
information, and documentation, accurately and honestly, and conduct themselves and
their communications in good faith and fair dealing.

3436. ___ ARS] breached its duties, including by making misrepresentations of fact, threat,
illegality, failing to provide MJM with timely documents and information, failing to act,
and leveling blame on MJM for its own incompetent behavior and negligence.

33:37. __ ARS] and its agents placed the Robinson account with MJM without certain vital
information which likely would have avoided the failed settlement and regulatory
complaints. James Garrett, Esq., the General Counsel of ARSI, negligently failed to keep
all parties advised of the authority provided MJM to settle the Robinson account, causing
the spread of misinformation, and thereafter, misrepresented his prior conduct, in an

effort to deflect blame from himself and ARSI.

8
36,38. __As a proximate result of ARSI’s breach of its duties, MJM suffered damages.
WHEREFORE, Plaintiff MJM respectfully requests that this Honorable Court enter
judgment in its favor and against Defendants ARSI. Pursuant to Maryland Rule 2-305(b),
Plaintiffs request a money judgment in an amount exceeding Seventy-Five Thousand Dollars

($75,000), representing compensatory damages, attorneys’ fees, pre- and post-judgment interest,

court costs, and any further relief as this Honorable Court deems proper.

 

Christopher S. Young, Esq.
CPF No.: 9612190314

Email: cyoung@btlg.us

Business & Technology Law Group
6310 Hillside Court

Suite 160

Columbia, MD 21046

Telephone: (410) 290-0707
Facsimile: (410) 290-0477
Attorneys for Plaintiff
